Exhibit 10.1

 

 

 

Effective January 1, 2013

 

Mr. Andrew Rooke

[address]

 

Dear Mr. Rooke:

 

This will confirm our agreement to amend your employment agreement with Crown
Media Holdings, Inc. (“Crown”) dated March 7, 2011 (the “Agreement”) as follows:

 

1.                                      The term of the Agreement and your
employment by Crown as set forth in Paragraph 2 of the Agreement is extended
until December 31, 2014, unless otherwise terminated in accordance with the
terms of the Agreement.

 

2.                                      Effective March 1, 2013, your base
salary as set forth in Paragraph 3(a) of the Agreement shall be Four Hundred
Sixty Five Thousand Dollars ($465,000) annually.

 

3.                                      Commencing with calendar year 2013, (a)
your performance bonus target set forth in Paragraph 3(b) of the Agreement shall
be 50% of your annual base salary earned and (b) LTI (as defined in the
Agreement) target set forth in Paragraph 3(c) shall be 50% of your annual base
salary.

 

Except as amended herein, all other terms of the Agreement will remain in full
force and effect.

 

 

 

 

Very truly yours,

 

 

Crown Media Holdings, Inc.

 

 

 

 

 

 

 

 

 

 

By:

/s/ William Abbott

 

 

 

Name: William Abbott

 

 

 

Title: President and Chief Executive Officer

 

 

 

 

 

 

Agreed and Accepted:

 

 

 

 

 

 

 

 

/s/ Andrew Rooke

 

 

Andrew Rooke

 

 

 

--------------------------------------------------------------------------------

 